Citation Nr: 0119281	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-18 460	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from October 1945 to August 
1946.  He died in April 1999 and the appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida, (RO).  In February 2001, the appellant was afforded 
a videoconference hearing before the undersigned. 
 
As the appellant did not express disagreement with the denial 
of entitlement to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35 at the February 2001 hearing or elsewhere, 
this issue is not before the Board for appellate 
consideration.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (2000).  


REMAND

In January 1998, the veteran filed a claim for service 
connection for bladder cancer and a claim for service 
connection for emphysema secondary to nicotine dependence 
resulting from in-service smoking.  These claims were denied 
by rating action in March 1998.  In a statement received in 
April 1998, the veteran claimed that both conditions were the 
result of in-service nicotine dependence.  A January 1999 
rating decision denied two claims, one characterized as 
"service connection for emphysema/chronic obstructive 
pulmonary disease, and postoperative radical prostatectomy 
due to bladder cancer, both claimed as secondary to tobacco 
use in service," and the other as "service connection for 
nicotine dependence secondary to tobacco use in service."  

Thereafter, the veteran submitted a statement received in 
March 1999 in which he contended that he had emphysema and 
bladder cancer secondary to smoking, and that this was the 
result of addiction to nicotine due to "the constant 
distribution of free cigarettes" during service.  However, 
no further action was taken with regard to these claims prior 
to or after the veteran's death in April 1999.  Thus, 
contrary to the conclusion of the RO, the Board is in 
agreement with the assertion of the veteran's representative 
in July 1999 that these claims were pending at the time of 
the veteran's death.  

The appellant's VA Form 21-534 was received in July 1999, 
which is significant because it was received within one year 
of the veteran's death.  38 C.F.R. § 3.1000(c).  This form 
is, by its title, an application for dependency and indemnity 
compensation, including accrued benefits and death 
compensation, where applicable.  38 U.S.C.A. § 5101(b)(1); 38 
C.F.R. § 3.152(b)(1).  A surviving spouse may file a claim 
for accrued benefits, where, as here, the veteran had a claim 
pending at the time of his death.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  Indeed, the accrued 
benefits claims may be particularly significant here because 
the claim for service connection for the cause of the 
veteran's death is based on the assertion that the veteran 
died from a pulmonary disability resulting from in-service 
nicotine dependence.  Further, the official certificate of 
death reflects that the veteran died from ventricular 
fibrillation due to chronic obstructive pulmonary disease 
(hereinafter COPD), and the record contains statements from 
private physicians linking the veteran's COPD to his smoking.  

Given the above, the Board finds that the issues of 
entitlement to service connection for bladder cancer and COPD 
secondary to nicotine dependence for accrued benefits 
purposes are inextricably intertwined with the claim for 
service connection for the cause of the veteran's death on 
appeal.  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has stated that issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless all the issues have been considered.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991). To date no accrued 
benefits claim has been considered by the RO. 
This remand will also afford the RO the opportunity to apply 
the provisions of a significant change in the law promulgated 
during the pendency of this appeal that is beneficial to the 
interests of the appellant.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this regard, testimony presented 
at that February 2001 hearing referenced treatment at the 
Mayo Clinic, but the claims file does not contain records of 
this treatment. 

Accordingly, this case is REMANDED for the following: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
in sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with. 

2.  The RO should conduct the necessary 
development to obtain any clinical 
records pertaining to treatment for 
bladder cancer or respiratory 
disabilities at the Mayo clinic, or any 
other medical facility, not already of 
record.  The appellant should assist in 
obtaining these records, as necessary, 
and the claims file should contain 
documentation of the attempts made to 
obtain the records.  The appellant and 
her representative should also be 
informed of any negative results.  
38 C.F.R. § 3.159.

3.  The RO should adjudicate the claims 
for entitlement to service connection for 
bladder cancer and COPD secondary to 
nicotine dependence for accrued benefits 
purposes.  The appellant must be informed 
that if either accrued benefits claim is 
denied, the Board will only review the 
issue if she perfects an appeal to the 
Board with respect to the issue pursuant 
to the provisions of 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  

4.  The RO should readjudicate the claim 
for service connection for the cause of 
the veteran's death.  If it is denied, 
the appellant and her representative 
should be provided an appropriate 
supplemental statement of the case, and 
given the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




